EXHIBIT 10.5

NEW TERM LOAN NOTE

$6,650,000
                                                                                                                                         
February 12, 2007

FOR VALUE RECEIVED, P&F INDUSTRIES, INC., a Delaware corporation (“P&F”),
FLORIDA PNEUMATIC MANUFACTURING CORPORATION, a Florida corporation (“Florida
Pneumatic”), EMBASSY INDUSTRIES, INC., a New York corporation (“Embassy”), GREEN
MANUFACTURING, INC., a Delaware corporation (“Green”), COUNTRYWIDE HARDWARE,
INC., a Delaware corporation (“Countrywide”), NATIONWIDE INDUSTRIES, INC., a
Florida corporation (“Nationwide”), WOODMARK INTERNATIONAL, L.P., a Delaware
limited partnership (“Woodmark”), PACIFIC STAIR PRODUCTS, INC., a Delaware
corporation (“Pacific”) , WILP HOLDINGS, INC., a Delaware corporation (“WILP”),
CONTINENTAL TOOL GROUP, INC., a Delaware corporation (“Continental”) and HY-TECH
MACHINE, INC., a Delaware corporation (“Hy-Tech”; and collectively with P&F,
Florida Pneumatic, Embassy, Green, Countrywide, Nationwide, Woodmark, Pacific,
WILP and Continental the “Co-Borrowers”), jointly and severally promise to pay
to the order of HSBC BANK USA, NATIONAL ASSOCIATION (the “Lender”), on or before
the New Term Loan Maturity Date, the principal amount of SIX MILLION SIX HUNDRED
FIFTY THOUSAND ($6,650,000) DOLLARS.  The outstanding principal amount hereof is
payable in installments in the amounts and on the dates set forth in the Credit
Agreement referred to below, provided that the final installment, on the New
Term Loan Maturity Date, shall be in an amount equal to the remaining principal
amount outstanding on the New Term Loan Maturity Date.

The Co-Borrowers jointly and severally promise to pay interest on the unpaid
principal amount hereof from the date hereof until paid in full at the rates and
at the times which shall be determined in accordance with the provisions of the
Credit Agreement referred to below.

This Note is one of the “New Term Loan Notes” referred to in the Credit
Agreement, dated as of June 30, 2004, by and among the Co-Borrowers, Citibank,
N.A., as Administrative Agent, and the Lenders (including the Lender) as are, or
may from time to time become, parties thereto (as same has been and may be
further amended, restated, supplemented or modified, the “Credit Agreement”) and
is issued pursuant to and entitled to the benefits of the Credit Agreement to
which reference is hereby made for a more complete statement of the terms and
conditions under which the New Term Loan evidenced hereby was made and is to be
repaid.  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

Each of the Lender and any subsequent holder of this Note shall record the date,
Type and amount of each payment or prepayment of principal of the Loans on the
grid schedule annexed to this Note; provided, however, that the failure of the
Lender or any holder to set forth the New Term Loan, payments and other
information on the attached grid schedule shall not in any manner affect the
obligation of the Co-Borrowers to repay the New Term Loan made by the Lender in
accordance with the terms of this Note.

This Note is subject to prepayment as provided in Section 3.03 of the Credit
Agreement.

Upon the occurrence of an Event of Default the unpaid balance of the principal
amount of this Note, together with all accrued but unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

1


--------------------------------------------------------------------------------


 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the office of Citibank, N.A., as Administrative Agent for the Lenders under the
Credit Agreement, located at 730 Veterans Memorial Highway, Hauppauge, New York
11788 or at such other place as shall be designated in writing for such purpose
in accordance with the terms of the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Co-Borrowers, which
is absolute and unconditional, to pay the principal of and interest on this Note
at the place, at the respective times, and in the currency herein prescribed.

Each Co-Borrower and each endorser of this Note waive diligence, presentment,
protest, demand, and notice of any kind in connection with this Note.

THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OR CHOICE OF LAW.

[next page is signature page]

2


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Co-Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year and at the
place first above written.

 

P&F INDUSTRIES, INC.

 

 

FLORIDA PNEUMATIC MANUFACTURING

 

 

CORPORATION

 

 

EMBASSY INDUSTRIES, INC.

 

 

GREEN MANUFACTURING, INC.

 

 

COUNTRYWIDE HARDWARE, INC.

 

 

NATIONWIDE INDUSTRIES, INC.

 

 

WOODMARK INTERNATIONAL, L.P.

 

 

By:

Countrywide Hardware, Inc., its General

 

 

 

Partner

 

 

PACIFIC STAIR PRODUCTS, INC.

 

 

WILP HOLDINGS, INC.

 

 

CONTINENTAL TOOL GROUP, INC.

 

 

HY-TECH MACHINE, INC.

 

 

 

 

 

 

 

 

By:

/s/ JOSEPH A. MOLINO, JR.

 

 

 

Joseph A. Molino, Jr., the President of Green

 

 

 

Manufacturing, Inc. and the Vice President of

 

 

 

each of the other corporations named above

 

 

3


--------------------------------------------------------------------------------